Title: To James Madison from William Jarvis, 6 October 1804 (Abstract)
From: Jarvis, William
To: Madison, James


6 October 1804, Lisbon. “The Original of the foregoing I had the honor to forward you by the Schr. Cabinet, Captain Martin, Via Marblehead, since which I have been twice alongside the Essex. It appears the object of her Visit (as I presume the inclosed from Captain Barron to the Secretary of the Navy will inform Government) is to watch the motions of the two Moors here. Before I went below the first day I applied to a Lieutenant in the Portuguese Navy with whom I am acquainted, to get what information these people had afforded to this Government relative to the real object of their Visit, it being generally customary for the Commanders of the Moorish Vessels to inform the Secretary for Foreign Affairs the object of their Visit & at the same time to hand in a list of what supplies they wish, which is sent to the Director of the Arsenal to furnish. He did me the favour to go immediately to the Director with whom he was intimate, who informed him that they reported direct from Sallee & that they had come here to wait for another Frigate that had sailed the same time, and parted with them at sea and asked for nothing but water & fresh Stock, both of which was sent on board & they had not then asked or received any thing farther. This Gentleman immediately returned & acquainted m⟨e⟩ with not thinking it judicious to go with him. They also told him that the Officers had not on any occasion mentioned where the other frigate was gone or what her object was but had constantly said that their intentions were not hostile. A declaration of this kind however was a thing of course.
“Through two or three channels I have learnt, that the other frigate, who is the Admiral, ordered these two in here for repairs & that they have no authority to ask for any thing, but must wait the admirals arrival. This seems to correspond with their conduct, altho: all the Crew join in the same report that they shall leave this directly after the arrival of the other. It is very extraordinary where the other is gone or what she I⟨s⟩ after. I hope that learning one of our frigates had gone into the Streights, they have not sent those two Ships here as a decoy, to take up the attention of our other frigate, to afford their Ship that is out an unmolested opportunity to depridate on our Commerce. I have promised a Barbary Jew a handsome reward if he would find out why she did not come in with the other two, where she has gone, and what her object really is. If he does not succeed, I shall beleive that it is not known, or that the secret is confined to the first Officers.
“The frigate is still under quarantine altho: the Providor Mor (ie the first Officer of Health) promised me four days ago to admit her; but the next morning he went to Mafra, where the Prince now is, and did not return till yesterday; and when applied to for the fulfillment of his promise, said that he had been instructed so rigidly to attend to all Vessels from Cadiz and Gibralter, where the Government are advised that the yellow fever has began to rage, that he could not do it. Upon being advised of this, I wrote the original of the inclosed to Mr. de Araujo & should have done it four days ago had not I been averse to trouble the Ministry when I thought there was a probability of succeeding through another channel. If my request is not complied with, as the frigate has only five or six sick people on board & they of diseases by no mean⟨s⟩ Suspicious, I shall think it is with a view to make a merit of it with the Moors; for their manner of quarantining her is the greatest farce in the world, they having permitted me to go alongside her twice without any person from the Health Office in the boat, when the frigate lays a full mile from the shore. The last time it was after dark when I stopped alongside on my return to Lisbon & yesterday I talked with Captain Barron two hours on shore as near as it is common for persons to stand together in common conversation. A report is now in circulation that General Lannes does not return: no doubt we shall have a new one every day or two till he comes back or some other person replaces him. Inclosed is a letter from Mr. Pinckney, Mr. Montgomery & Capt Barron.”
